


SECURITY AGREEMENT




THIS SECURITY AGREEMENT (the "Agreement") made the 22nd day of January, 2009, by
and between GLENEAGLES APARTMENTS, LLC, a Delaware limited liability company,
with offices at 222 Smallwood Village Center, St. Charles, Maryland 20602
(referred to in this Agreement as the "Debtor"), and CAPMARK FINANCE INC., a
California corporation, having an office and place of business at 116 Welsh
Road, Horsham, Pennsylvania 19044 (referred to in this Agreement as the "Secured
Party").


The Debtor is indebted to the Secured Party in the amount of $25,045,200.00 in
connection with the construction of a certain multifamily housing rental project
known or to be known as “Gleneagles Apartments”, FHA Project No. 052-35658,
located in St. Charles, Charles County, Maryland (referred to in this Agreement
as the "Project").  The indebtedness (which is referred to in this Agreement as
the "Indebtedness") is evidenced by a Deed of Trust Note (referred to in this
Agreement as the “Mortgage”) dated of even date herewith, payable to the order
of the Secured Party (referred to in this Agreement as the "Note"), and is
secured by a Deed of Trust dated of even date herewith, and recorded or to be
recorded among the land records of Charles County, Maryland.  The Mortgage
securing the indebtedness is insured by the Secretary of Housing and Urban
Development (referred to in this agreement as the "Secretary") under Section
221(d)(4) of the National Housing Act, as amended.


To further secure the repayment of the Indebtedness and at the request of the
Secured Party and the Secretary, the Debtor wishes to grant to the Secured
Party, pursuant to the Uniform Commercial Code as in effect in the State of
Maryland (referred to in this agreement as the "State") a security interest in
certain property related to the Project.  The parties also intend to set forth
in this instrument their agreement with respect to that security interest.


NOW, THEREFORE, in consideration of the foregoing and of the mutual promises set
forth below, and in further consideration of the sum of One Dollar ($1.00) and
other good and valuable consideration in hand paid by each party to the other,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:


1.           Creation of Security Interest.


(a)           Granting Clause.  The Debtor hereby grants a security interest
(referred to in this Agreement as the “Security Interest”) to the Secured Party
in all property (referred to in this Agreement as the “Collateral”) which (i) is
owned by the Debtor or becomes the property of the Debtor hereafter and is used
in the operation of the Project, and/or (ii) is described in Exhibit “B”
attached to this Agreement; and/or (iii) is part of, attached to, or located on
the land and premises legally described in Exhibit “A” attached to this
Agreement.  Exhibits “A” and “B” are hereby incorporated into this Agreement by
reference.  The Security Interest is granted for the purpose of securing the
Indebtedness.


(b)           Warranty.  The Debtor warrants and represents to the Secured Party
that it owns the Collateral free and clear of any lien, security interest,
encumbrance, and other claim of any kind, other than the Security Interest
created by this Agreement, and has the full power to grant the Security
Interest; provided, however that this warranty is subject to: (i) the rights of
the lessor with respect to any personal property or equipment leased by the
Debtor; (ii) any security deposits, accounts or monies in the custody of the
Debtor or under its control which are subject to the rights of third parties;
and (iii) any account or deposit which is subject to terms and conditions
contained in special purpose escrow agreements and other documents relating to
the indebtedness.


(c)           Perfection.  The Debtor agrees to comply with all applicable laws
and requirements in order to grant to the Secured Party a valid, perfected first
lien in the Collateral, authorizes the Secured Party to file financing
statements pursuant to the Uniform Commercial Code which name the Debtor and
identify the Collateral in such places as are necessary and appropriate under
the Uniform Commercial Code, and upon request of the Secured Party, from time to
time execute and deliver to the Secured Party one or more financing statements
pursuant to the Uniform Commercial Code then in effect in the State, and any
other instruments reasonably required by the Secured Party in connection
herewith the filing of which is advisable, in the sole judgment of the Secured
Party, to perfect the Secured Party's Security Interest in the Collateral under
the laws of the United States, the State, or any other jurisdiction in which the
Secured Party shall determine such filings to be advisable.  The Debtor hereby
authorizes the Secured Party to execute and file, at any time and from time to
time, on behalf of the Debtor one or more financing statements with respect to
the Collateral, the filing of which is advisable, in the sole judgment of the
Secured Party including, especially, but without limitation, continuation
statements and statements reperfecting a security interest in any of the
Collateral where the financing statements with respect thereto had lapsed.  The
Debtor hereby irrevocably appoints the Secured Party as the Debtor's
attorney-in-fact to execute and file, from time to time, on its behalf, one or
more financing statements with respect to the Collateral and to execute such
other documents and instruments on behalf of the Debtor as the Secured Party, in
its sole judgment, shall deem necessary or desirable for the purposes of
effectuating this Agreement, such power being coupled with an interest and
irrevocable.  The Debtor agrees to notify the Secured Party prior to any change
in its mailing address or principal place of business, in order that a prompt
filing or refiling of any outstanding financing statements or other public
notices may be made, if necessary.  The Debtor further agrees to advise the
Secured Party promptly of any new facts which, to the best of its knowledge,
would adversely affect the priority of the Security Interest granted to the
Secured Party by this Agreement.


(d)           Proceeds, etc.  The Security Interest shall extend to and include
the proceeds of any Collateral and any property which the Debtor may receive on
account of any Collateral.


(e)           Costs and Expenses of Secured Party.  The Debtor agrees to pay any
and all fees, costs and expenses, of whatever kind and nature, which the Secured
Party may incur in filing any financing statements or other public notices, and
the charges of any attorneys whom the Secured Party may engage in preparing and
filing such documents, making title examinations and rendering opinion letters,
as well as all costs and expenses incurred by the Secured Party, including
reasonable attorney's fees and court costs in protecting, maintaining,
preserving, enforcing or foreclosing the Security Interest granted to the
Secured Party hereunder, whether through judicial proceedings or otherwise, or
in defending or prosecuting any actions or proceedings arising out of or
relating to this transaction, promptly after the Debtor shall have been notified
by the Secured Party of the amount of such fees, costs or expenses, together
with interest thereon at the rate of ten percent (10%) per annum until paid.


2.           Care of Collateral.  Unless specifically otherwise agreed by the
Secured Party in writing, the Debtor shall at its sole cost and expense:


(a)           Maintain possession of the Collateral on the Project premises
(which are described in Exhibit “A”) and not remove the Collateral from that
location.


(b)           Keep the Collateral separate and identifiable.


(c)           Maintain the Collateral in good repair and condition as the same
is as of the date hereof, as the same is when acquired, reasonable wear and tear
excepted, making replacements when and where necessary, and otherwise deal with
the Collateral in all such ways as are considered good practice by owners of
such property.


(d)           Use the Collateral lawfully and only as permitted by insurance
policies.


(e)           Permit the Secured Party to inspect the Collateral and any records
relating to the Collateral upon reasonable request and notice during normal
business hours.


(f)           Insure the Collateral for its full replacement value, subject to a
deductible of not more than the lesser of (i) $10,000 or (ii) one percent (1%)
of the Mortgage Loan (unless the Secured Party has given written approval of a
larger deductible) in the name of and with loss or damage payable to the Secured
Party, the Federal Housing Administration and the Debtor as their interests may
appear.  All such policies shall provide for not less than thirty (30) days
minimum written notice to the Secured Party of cancellation or material change.


(g)           Keep the Collateral free and clear of all liens and security
interests of others.


(h)           Pay, when due, all taxes, assessments and other charges lawfully
and validly levied or assessed upon the Collateral.


3.           Defense of Collateral.  The Debtor will promptly defend any
proceeding which may affect the Security Interest or the title to the
Collateral, and will reimburse the Secured Party for all costs and expenses
incurred by the Secured Party in connection with such defense.


4.           Charges, Liens and Encumbrances Affecting Collateral.  The Debtor
will pay when due all existing or future charges, liens, or encumbrances on and
all taxes and assessments now or hereafter imposed on or affecting the
Collateral.


5.           Remedies on Default.  In the event of a default, as defined in
Section 6:


(a)           The Secured Party may, at its option, declare the full principal
amount of the Indebtedness, and any interest accrued on that amount, to be
immediately due and payable; and
(b)           The Secured Party shall have all of the rights and remedies of a
Secured Party against the Collateral under the Uniform Commercial Code as in
effect in the State.


Without limitation of those rights and remedies, the Secured Party may, upon
written notice to the Debtor, take, and publicly or privately sell or convey
full right, title and interest in and to, the Collateral, or any part of it, in
the name of the Secured Party and/or its designees.  The Debtor hereby
constitutes and appoints the Secured Party as its true and lawful
attorney-in-fact, such power being coupled with an interest and irrevocable, to
assign and transfer its interest in any or all of the Collateral in the event of
a default.


(c)           The Debtor further specifically agrees that, in any exercise of
the rights of the Secured Party under this or any other instruments, any
combination or all of the property, rights or security given to secure the
Debtor’s indebtedness to the Secured Party may be offered for sale for one total
price, and the proceeds of any such sale accounted for in one account without
distinction between the items of security or without assigning to them any
proportion of such proceeds, the Debtor hereby waiving the application of any
doctrine of marshalling.


6.           Defaults.  For purposes of this Agreement, the Debtor shall be
deemed to be in default if:


(a)           The Debtor violates any provision of (i) the Note (which evidences
the Indebtedness); (ii) the Mortgage (which also secures the Indebtedness);
(iii) this Security Agreement; or (iv) any other instrument related to the
Indebtedness (which Note, Mortgage, Security Agreement and other instruments
related to the Indebtedness are hereinafter sometimes collectively referred to
as the “Security Documents”); provided, however, that an event of default shall
not occur unless such violations are not cured within applicable cure periods,
if any, as may be provided in said Security Documents or Regulatory Agreement;


(b)           There occurs any actual or threatened demolition of or injury or
waste to the Project premises, not covered by insurance, or not replaced or
restored by the Debtor, which may impair the value of the Collateral; or


(c)           A receiver is appointed for or a petition in bankruptcy is filed
by or against the Debtor, its successors or its assigns, which receiver or
involuntary bankruptcy petition is not removed, vacated or stayed within sixty
(60) days from the first date of appointment or filing thereof; or


(d)           The Debtor is dissolved and liquidation of the Debtor is commenced
in accordance with the Debtor's organizational documents and/or the law of the
State.


(e)           The Debtor changes its name or the jurisdiction in which it is
organized without the prior written consent of the Secured Party.


7.           No Waiver.  No failure on the part of the Secured Party to
exercise, and no delay on the part of the Secured Party in exercising, any right
or remedy under this Agreement shall operate as a waiver of that right or
remedy.  A single or partial exercise by the Secured Party of any right or
remedy under this Agreement shall not constitute an election of remedies by the
Secured Party or preclude any other or further exercise of that right or remedy
or the exercise of any other right or remedy.  The remedies provided in this
Agreement are not exclusive of any remedies provided by law.


8.           Priority of Remedies; Renewals and Extensions.  Neither the Debtor
nor any other persons interested in the Collateral or the proceeds of the
Collateral shall have any right to require the Secured Party first to resort to
or proceed personally against any other person or to proceed against any other
collateral security, or to give priority or preference to any item of
Collateral, or to proceed upon any guaranty prior to exercising its rights
hereunder.  No renewal or extension of the Indebtedness, no release or surrender
of any Collateral given as security for the Indebtedness, no release of any
obligor with respect to the Indebtedness, and no delay by the Secured Party in
enforcing the Indebtedness or exercising any right or power with respect to the
Indebtedness shall affect the Secured Party's rights with respect to the
Collateral.


9.           Termination.  This Agreement, and each of the rights and remedies
afforded to the Secured Party hereunder shall automatically terminate upon
payment of the Indebtedness in full in compliance with the provisions of the
Note.  Upon termination hereunder, the Secured Party hereby agrees to execute a
Termination Statement and any other documents reasonably necessary to terminate
this Agreement and release the Collateral from the Security Interest.


10.           Non-Recourse Obligation.  Notwithstanding any other provision
contained herein or in the Note, it is agreed that the execution of the Note
shall impose no personal liability upon the Debtor for payment of the
indebtedness evidenced thereby, and in the event of a default the Secured Party
shall look solely to the property subject to the Mortgage and this Security
Agreement and to the rents, issues and profits thereof in satisfaction of the
indebtedness evidenced by the Note and will not seek or obtain any deficiency or
personal judgment against the Debtor except such judgment as may be necessary to
foreclose or bar its interest in the property subject to the Mortgage and this
Security Agreement and all other property mortgaged, pledged, conveyed or
assigned to secure payment of the Note; provided, that nothing in this condition
and no action so taken shall operate to impair any obligation of the Debtor
under that certain Regulatory Agreement of even date herewith between the Debtor
and the Secretary.


11.           Terms.  Unless otherwise defined, all words used in this Agreement
shall have the meanings given them in the Uniform Commercial Code as in effect
in the State.


12.           Notices.  All notices, demands and communications between the
parties concerning this Agreement shall be in writing and shall be delivered, or
mailed by registered or certified mail with postage prepaid, or telegraphed,
addressed in each case as follows, and shall be deemed to have been given or
made when so delivered, deposited in the mail, or telegraphed:


If to the Debtor, to:
Gleneagles Apartments, LLC
Smallwood Village Center
St. Charles, Maryland 20602
Attention:    Matthew Martin, Chief Financial Officer




If to the Secured Party, to:
Capmark Finance Inc.
116 Welsh Road
Horsham, Pennsylvania 19044
Attention:   Senior Vice President, Agency Servicing


Either party, at any time, by written notice given to the other in accordance
with this Section, may designate a different address to which such
communications shall thereafter be directed.


13.           Rights of Secretary as Secured Party.


(a)           Contemporaneously herewith the Secretary and the Debtor have
executed the Regulatory Agreement, which Regulatory Agreement is hereby
incorporated by reference herein.


(b)           The Regulatory Agreement is incorporated in the Mortgage by
reference.  Under the terms of the Regulatory Agreement, the Secretary may
exercise certain rights in and to the Collateral prior to the assignment of the
Note, Mortgage, this Security Agreement and any other collateral documents which
have been executed and delivered to the Secretary as a condition precedent to
the Secretary's endorsement of the Note for mortgage insurance.


(c)           The Debtor and the Secured Party hereby agree that the Secretary
shall be an additional secured party under this Security Agreement together with
the Secured Party, as their interests may appear, and that the Secretary shall
be listed on the Uniform Commercial Code Financing Statements to be filed
contemporaneously herewith; provided, however, that nothing herein or in the
Uniform Commercial Code Financing Statements shall require the execution, now or
at any future time, of any amendment, extension, or other document by the
Secretary.


(d)           To the extent any party herein is required or desires to give
notice to the Secretary hereunder, such notice shall be delivered in accordance
with the provisions of Paragraph 12 hereof, as follows:


U.S. Department of Housing and Urban Development
Maryland State Office
City Crescent Building
10 South Howard Street, Fifth Floor
Baltimore, Maryland 21201-2505
Attention:  Office of Chief Counsel


14.           Miscellaneous.


(a)           This Agreement is intended to be supplemental to and not in
substitution or in derogation of any security agreement contained in the
Mortgage.  In the event of any conflict between this Agreement and the Mortgage,
the Mortgage shall be controlling.


(b)           In any instance where the consent or approval of the Secured Party
may be given or is required or any determination is to be rendered by the
Secured Party hereunder, the granting, withholding or denial of such consent or
approval and the rendering of such determination shall be made or exercised by
the Secured Party at its sole and exclusive option and in its reasonable
discretion.


(c)           It is understood and agreed that no judgment or decree which may
be entered on any debt secured or intended to be secured by the Mortgage shall
operate to abrogate or lessen the effect of this Agreement, but that this
Agreement shall continue in full force and effect until the payment and
discharge of the Indebtedness due under the Security Documents.


(d)           It is understood and agreed that the remedies granted to the
Secured Party herein shall not be deemed exclusive of any other remedies
possessed by the Secured Party under the Note, the Mortgage, any other of the
Security Documents or at law or in equity, but shall be deemed additional and
cumulative thereto.


(e)           This Agreement shall be governed by and construed in accordance
with the laws of the State.


(f)           All captions in this Agreement are for convenience only, and shall
not be considered in construing this Agreement.


(g)           Any reference in this Agreement to a “Section” shall be construed
as referring to a Section of this Agreement.




(h)           This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns.


(i)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
provisions, which shall remain in full force and effect.


(j)           This instrument contains the entire agreement between the parties
as to the rights granted and the obligations assumed in this instrument.  This
Agreement may be amended only by a subsequent written instrument signed by both
parties.








IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year hereinabove first written.






SECURED PARTY:
CAPMARK FINANCE INC.
a California corporation




By:           ____________________________________
                                                                                               
 Eric M. Keifer
 Senior Vice President






 
 

--------------------------------------------------------------------------------

 
--  --

EXHIBIT “B” TO SECURITY AGREEMENT
AND FINANCING STATEMENTS




This Exhibit “B” is attached to, incorporated by reference in, and forms a part
of that certain Security Agreement and Financing Statements (collectively, the
“Security Documents”), executed and delivered by the Debtor in connection with
the financing of the Project (as hereinafter defined) in favor of CAPMARK
FINANCE INC., a California corporation (the “Secured Party”).
 
    This Exhibit “B” refers to the following collateral, which may be now or
hereafter located on the premises of, relate to, or be used in connection with,
the construction, financing, repair, ownership, management, and operation of a
certain multifamily housing rental apartment project known as “Gleneagles
Apartments” (the “Project”), located in St. Charles, Charles County, Maryland
and owned by GLENEAGLES APARTMENTS, LLC, a Delaware limited liability company
(the “Debtor”):


1.           All income, rents, profits, receipts and charges from the Project.


2.           All accounts including without limitation the following: Reserve
Fund for Replacement, residual receipts, and special funds; ground rents, taxes,
water rents, assessments and fire and other hazard-insurance premiums; accounts
receivable; operating revenue; initial operating escrow; and escrow for latent
defects.


3.           All insurance and condemnation proceeds; and all inventories.


4.           All materials now owned or hereafter acquired by the Debtor and
intended for the construction, reconstruction, alteration and repair of any
building, structure or improvement now or hereafter erected or placed on the
property described in Exhibit "A" attached hereto (the "Property"), all of which
materials shall be deemed to be included within the Project immediately upon the
delivery thereof to the Project.


5.           All of the walks, fences, shrubbery, driveways, fixtures,
machinery, apparatus, equipment, fittings, and other goods and other personal
property of every kind and description whatsoever, now owned or hereafter
acquired by the Debtor and attached to or contained in and used or usable in
connection with any present or future operation of the Project, including, by
way of example rather than of limitation, all lighting, laundry, incinerating
and power equipment; all engines, boilers, machines, motors, furnaces,
compressors and transformers; all generating equipment; all pumps, tanks, ducts,
conduits, wire, switches, electrical equipment and fixtures, fans and
switchboards; all telephone equipment; all piping, tubing, plumbing equipment
and fixtures; all heating, refrigeration, air conditioning, cooling,
ventilating, sprinkling, water, power and communications equipment, systems and
apparatus; all water coolers and water heaters; all fire prevention, alarm and
extinguishing systems and apparatus; all cleaning equipment; all lift, elevator
and escalator equipment and apparatus; all partitions, shades, blinds, awnings,
screens, screen doors, storm doors, exterior and interior signs, gas fixtures,
stoves, ovens, refrigerators, garbage disposals, dishwashers, cabinets, mirrors,
mantles, floor coverings, carpets, rugs, draperies and other furnishings and
furniture installed or to be installed or used or usable in the operation of any
part of the Project or facilities erected or to be erected in or upon the
Property; and every renewal or replacement thereof or articles in substitution
therefor, whether or not the same are now or hereafter attached to the Property
in any manner; all except for any right, title or interest therein owned by any
tenant (it being agreed that all personal property owned by the Debtor and
placed by it on the Property shall, so far as permitted by law, be deemed to be
affixed to the Property, appropriated to its use, and covered by each of the
Security Documents to which this Exhibit is attached).


6.           All of the Debtor's right, title and interest in and to any and all
judgments, awards of damages (including but not limited to severance and
consequential damages), payments, proceeds, settlements or other compensation
(collectively, the "Awards") heretofore or hereafter made, including interest
thereon, and the right to receive the same, as a result of, in connection with,
or in lieu of (i) any taking of the Property or any part thereof by the exercise
of the power of condemnation or eminent domain, or the police power, (ii) any
change or alteration of the grade of any street, or (iii) any other injury or
decrease in the value of the Property or any part thereof (including but not
limited to destruction or decrease in value by fire or other casualty), all of
which Awards, rights thereto and shares therein are hereby assigned to the
Secured Party, who is hereby authorized to collect and receive the proceeds
thereof and to give proper receipts and acquittances therefor and to apply, at
its option, the net proceeds thereof, after deducting expenses of collection, as
a credit upon any portion, as selected by the Secured Party, of the indebtedness
secured by the Security Documents.


7.           All of the Debtor's right, title and interest in and to any and all
payments, proceeds, settlements or other compensation heretofore or hereafter
made, including any interest thereon, and the right to receive the same from any
and all insurance policies covering the Property or any portion thereof, or any
of the other property described herein.


8.           The interest of the Debtor in and to all of the rents, royalties,
issues, profits, revenues, income and other benefits of the Property, or arising
from the use or enjoyment of all or any portion thereof, or from any lease or
agreement pertaining thereto, and all right, title and interest of the Debtor in
and to, and remedies under, all contract rights, accounts receivable and general
intangibles arising out of or in connection with any and all leases and
subleases of the Property, or any part thereof, and of the other property
described herein, or any part thereof, both now in existence or hereafter
entered into, together with all proceeds (cash and non-cash) thereof; and
including, without limitation, all cash or securities deposited thereunder to
secure performance by the lessees of their obligations thereunder.


9.           All of the Debtor's rights, options, powers and privileges in and
to (but not the Debtor's obligations and burdens under) any construction
contract, architectural and engineering agreements and management contract
pertaining to the construction, development, repair, operation, ownership,
equipping and management of the Property and all of the Debtor's right, title
and interest in and to (but not the Debtor's obligations and burdens under) all
architectural, engineering and similar plans, specifications, drawings, reports,
surveys, plats, permits and the like, contracts for construction, development,
repair, operation, management and maintenance of, or provision of services to,
the Property or any of the other property described herein, and all sewer taps
and allocations, agree­ments for utilities, bonds and the like, all relating to
the Property.


10.           All intangible personal property, accounts, licenses, permits,
instruments, contract rights, chattel paper and general intangibles of the
Debtor, including but not limited to cash; accounts receivable; bank accounts;
certificates of deposit; securities; promissory notes; rents; rights (if any) to
amounts held in escrow; insurance proceeds; condemnation rights; deposits;
judgments, liens and causes of action; warranties and guarantees.


11.           The interest of the Debtor in any cash escrow fund and in any and
all funds, securities, instruments, documents and other property which are at
any time paid to, deposited with, under the control of, or in the possession of
the Secured Party, or any of its agents, branches, affiliates, correspondents or
others acting on its behalf, which rights shall be in addition to any right of
set-off or right of lien that the Secured Party may otherwise enjoy under
applicable law, regardless of whether the same arose out of or relates in any
way, whether directly or indirectly, to the Project located upon the Property.


12.           The interest of the Debtor in and to any and all funds created or
established and held by the Trustee pursuant to any indenture of trust or
similar instrument authorizing the issuance of bonds or notes for the purpose of
financing the Project located upon the Property.


13.           All inventory, including raw materials, components,
work-in-process, finished merchandise and packing and shipping materials.


14.           Any and all of the above arising or acquired by the Debtor or to
which the Debtor may have a legal or beneficial interest in on the date hereof
and at any time in the future.


15.           Any and all of the above which may become fixtures by virtue of
attachment to Property.


16.           The interest of the Debtor, as lessee, in any and all of the above
which may be leased by the Debtor from others.


17.           All of the records and books of account now or hereafter
maintained by or on behalf of the Debtor and/or its agents and employees in
connection with the Project.


18.           All names now or hereafter used in connection with the Project and
the goodwill associated therewith.


19.           Any and all other Collateral of the Debtor as defined in the
Uniform Commercial Code adopted in the State.


20.           Proceeds, products, returns, additions, accessions and
substitutions of and to any and all of the above.


 
DEBTOR:
GLENEAGLES APARTMENTS, LLC
a Delaware limited liability company


 
By:
AMERICAN HOUSING MANAGEMENT COMPANY

a Delaware corporation
its Manager


By:
_____________________________

                Matthew Martin
 
Chief Financial Officer

               

 
 
Attachments:
Exhibit “A”  [Legal Description]
Exhibit “B”  [Description of Collateral]

